326 S.W.3d 833 (2010)
Timothy SCHERDER, Petitioner-Respondent,
v.
Trisha SONNTAG, Respondent-Appellant.
No. ED 93005.
Missouri Court of Appeals, Eastern District, Northern Division.
December 7, 2010.
Dan J. Pingelton, Columbia, MO, for appellant.
Joseph A. Brannon, New London, MO, for respondent.
Before ROY RICHTER, C.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Trisha Sonntag (Mother) appeals the circuit court's judgment modifying, in favor of Timothy Scherder (Father), an original order concerning the custody and support of their daughter, M.A. (Child).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).